Citation Nr: 1444663	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2014, the Board remanded the case for additional development.  It now returns for further appellate review.  The Board finds that the agency of original jurisdiction substantially complied with the March 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's GERD and IBS have been manifested by pain, heartburn and constipation, but have not been manifested by symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for IBS and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(b) .

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained. Pursuant to the March 2014 remand directives, additional VA treatment records were obtained and the Veteran was afforded VA examinations for esophageal and intestinal conditions, including IBS and GERD, in May 2014.  The examination reports are adequate for evaluation purposes because the examiner conducted an interview, physical examination, and review of the claims file.  As such, the Board finds that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  D'Aries.  The Veteran has not reported, nor does the record show, that his service-connected irritable bowel syndrome (IBS) and/or gastroesophageal reflux disease (GERD) has worsened in severity since the most recent examination in May 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).


II.  Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's IBS and GERD have been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319, as 30 percent disabling from December 20, 2007.  Such a hyphenated diagnostic code is used when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy.  In that instance, the first two digits are selected from the part of the schedule most closely identifying the part, or system of the body involved - in this case, the digestive system - and the last two digits are designated as "99," to represent all unlisted conditions.  Then, the underlying disability is rated by analogy under a diagnostic code that most closely approximates its anatomical functions and symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013). 

In accordance with the above guidelines, the AOJ has determined that the Veteran's IBS and GERD is best approximated by the diagnostic code pertaining to irritable colon syndrome (spastic colitis, mucous colitis, etc.).  38 C.F.R. § 4.114, DC 7319. 

In considering the applicability of other diagnostic codes, the Board is constrained by the specific regulations precluding the assignment of separate ratings for certain diseases of the digestive system.  38 C.F.R. §§ 4.14, 4.113 (2013).  Specifically, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with each other without violating the fundamental principle against pyramiding.  Instead, a single rating is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an increase.  38 C.F.R. § 4.114 (2013).

A higher rating is not available under Diagnostic Code 7319, which provides for a maximum 30 percent schedular rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  

GERD is rated under Diagnostic Code 7346.  A 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  The next higher rating of 30 percent is provided for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

At his March 2007 esophagus and hiatal hernia VA examination, the Veteran reported a history of two years of bloating, heartburn, and mid-epigastric pain, which was treated with Aciphex.  He reported that Aciphex was controlling his symptoms.  He reported that he still had late night regurgitation if he ate after 7 o'clock pm or if he ate spicy or greasy meals.  He estimated that approximately three times per month he slept sitting up in bed because of burning; otherwise, the medication treated his symptoms.  The examiner diagnosed gastroesophageal reflux disease (GERD), controlled on Aciphex.

At his June 2008 VA examination for chronic fatigue syndrome, the Veteran reported constipation with some associated abdominal cramping and gas pains with flatus.  He reported no nausea or vomiting, he did not alternate constipation and diarrhea, and there was no history of fistula and no ulcerative colitis.  He reported crampy abdominal pain and that this effected his occupation and daily activities because he has to be near a bathroom.  The examiner diagnosed irritable bowel syndrome (IBS).

At his May 2014 VA examination, the examiner noted that the Veteran was diagnosed with GERD in October 2003 and hiatal hernia in June 2010.  The Veteran reported that he was prescribed anti-acid medication including Aciphex and Prilosec with improvement in symptoms.  He was also prescribed a special pillow to prevent aspiration from regurgitation at night and he avoided spicy foods, chocolate and pineapple.  He reported at least 4 episodes of disturbed sleep from regurgitation during the last 12 months.  He denied surgical correction of lower esophageal sphincter, but reported that if he missed the Prilosec then he started feeling heart burn and regurgitation.  The Veteran denied abdominal pain, nausea, vomiting, fever, chill, chest pain, weight loss or weight gain, blood in stools or discoloration of the stool.  The Veteran reported overlapping symptoms of bloating and constipation for 3-4 days followed by multiple soft stools (but no diarrhea) up to 5 times a day for 3-4 days from the IBS.  Hemoglobin and hematocrit were within normal limits on laboratory testing dated May 16, 2014.  The examiner opined that neither the esophageal condition nor the intestinal condition impacted the Veteran's ability to work.  The examiner diagnosed GERD with small hiatal hernia controlled with medications and no functional impairment and IBS characterized by constipation.

In light of the above, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.  As noted above, the maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

For these reasons, the Board finds that the Veteran's IBS and GERD have not been manifested by symptomatology more nearly approximating the criteria for the next-higher 60 percent rating under Diagnostic Code 7346.  Because the preponderance of the evidence is against an increased rating in excess of 30 percent for the service-connected disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's IBS and GERD, namely, heartburn and constipation.  The rating criteria are therefore adequate to evaluate the Veteran's IBS and GERD disabilities.  Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the May 2014 VA examination noted that the Veteran was employed by Yuba County in Veterans services as a veteran representative for the last 15 years with no functional impairment or prescribed physical restrictions, there is no evidence of unemployability due to the Veteran's service-connected IBS and GERD, and the question of entitlement to a TDIU is not raised.


ORDER

An initial rating in excess of 30 percent for IBS and GERD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


